DETAILED ACTION
This action is responsive to the following communications: Original Application filed on April 16, 2019. All references to this application refer to the U.S. Patent Application Publication No. 2020/0335011 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this case. Claims 1, 16, and 19 are the independent claims. Claims 1-4, 11, 13, and 15 are rejected.

Specification



The disclosure is objected to because of the following informalities:
In the middle of paragraph 0025, there is a sentence that ends with a close parentheses. There does not appear to be an associated open parentheses. Therefore the close parentheses should be removed. The sentence at issue begins with “As a second example…”
Appropriate correction is required.

The use of trademarks has been noted in this application. The term should be accompanied by the generic terminology, if appropriate; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The following were not properly marked.
BLUETOOTH (paragraphs 0025 (twice), 0045, and 0066)
SMALLTALK (paragraph 0079)
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 13 recites “wherein the rod comprises a series of lights incorporated into the rod, wherein the series of lights represent mixed quantum states.” By definition, any indicator with a length less than the radius of the sphere represents a mixed quantum state, and, much like a number line, there are a countably infinite number of mixed states. As the indicator cannot be provided with a countably infinite number of lights, the claim is rendered indefinite. 
	Accordingly, claim 13 is rendered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	To overcome this rejection, the Examiner recommends amending the claim to recite that the series of lights represents some countable mixed states (akin to whole numbers on a number line, or some equivalent; or some subset of density operators).1

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Non-Patent Literature reference “Desktop Qubit Model – Poincare and Bloch spheres,” by mechatronicsguy, posted on August 17, 2018, retrieved in two parts on July 30, 2022, part 1 retrieved from https://tinkerings.org/2018/08/17/desktop-qubit-model-poincare-and-bloch-spheres/ and part 2 retrieved from https://www.thingiverse.com/thing:3053421 (hereinafter Desktop Qubit).

With respect to independent claim 1, Desktop Qubit discloses a quantum state visualization device comprising: 
At least a portion of a spherical shell; Desktop Qubit discloses a physical model of a Bloch sphere for visualizing a state of a qubit, the model comprising at least a portion of a spherical shell (see pages 2 and 7 (for the figures); see also, pages 1 and 8 for textual description of the model).
A support structure affixed to the spherical shell, a portion of the support structure intersecting a center of the spherical shell; Desktop Qubit discloses the physical model of a Bloch sphere comprising a support structure affixed to the shell intersecting the center of the shell (see pages 2 and 7 (for the figures); see also, pages 1 and 8 for textual description of the model).
An indicator pivotally attached to the support structure at the portion of the support structure intersecting the center of the spherical shell, wherein the indicator is representative of a quantum state based on its position relative to the spherical shell; Desktop Qubit discloses the physical model of a Bloch sphere comprising an indicator pivotally attached to the support structure at the center of the shell, the indicator representing the quantum state based on its position relative to the shell (see pages 2 and 7 (for the figures); see also, pages 1 and 8 for textual description of the model).

With respect to dependent claim 3, Desktop Qubit discloses the quantum state visualization device of claim 1, wherein the portion of the spherical shell is selected from a group consisting of: a whole spherical shell, a half spherical shell, and a three-quarter spherical shell.
	Desktop Qubit discloses a whole spherical shell (see pages 2 and 7, described supra, claim 1).
With respect to dependent claim 4, Desktop Qubit discloses the quantum state visualization device of claim 1, wherein the support structure is attached to the spherical shell at one and only one point, wherein an end of the support structure intersects the center of the spherical shell, and wherein the indicator is pivotally attached to the end of the support structure.
	Desktop Qubit discloses a support structure affixed at a single point to the shell, intersecting the center of the shell, with the indicator rod pivotally attached to the end of the support structure (see pages 2 and 7, described supra, claim 1).

With respect to dependent claim 11, Desktop Qubit discloses the quantum state visualization device of claim 1, wherein the indicator comprises a rod.
	Desktop Qubit discloses the indicator is a rod (see pages 2 and 7, described supra, claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Desktop Qubit, in view of Non-Patent Literature reference entitled “Thermosoftening plastics and thermosetting plastics,” published on June 3, 2005, and available at http://www.tep.org.uk/a2z/plastics.htm (hereinafter Plastics).

With respect to dependent claim 2, Desktop Qubit discloses the quantum state visualization device of claim 1, as described above.
Although Desktop Qubit discloses the shell made of a bath bomb mould (see Desktop Qubit, page 1), Desktop Qubit fails to expressly disclose the device wherein the spherical shell comprises a plastic material selected from a group consisting of: a thermoplastic, a thermoplastic elastomer, and a thermoset plastic.
	However, Plastics teaches that plastics fall into two primary categories, thermosoftening and thermosetting (see Plastics, page 1 [describing the differences between the two groups, and includes a table describing the name, properties, and applications for each kind of plastic within each type of group]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Desktop Qubit and Plastics before him before the effective filing date of the claimed invention, to modify the device of Desktop Qubit to incorporate using either thermosoftening or thermosetting plastic moulds as taught by Plastics. One would have been motivated to make such a combination because the bath bomb mould used by Desktop Qubit is likely made of a thermoplastic, which is typically constructed using injection moulding, extrusion, vacuum forming, or compression moulding, as taught by Plastics (see Plastics, page 1).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Desktop Qubit, in view of Japanese Patent publication JP 2019124895, filed on January 19, 2018, and published on July 25, 2019 (hereinafter Yoshiko) (original and machine translation provided).

With respect to dependent claim 15, Desktop Qubit discloses the quantum state visualization device of claim 1, as described above.
Desktop Qubit fails to expressly disclose the device, further comprising a magnetic manipulation device generating a magnetic force between the magnetic manipulation device and the indicator to move the indicator to the quantum state.
	However, Yoshiko teaches a teaching device for use in depicting a diameter of a hollow sphere, where the interior portion (e.g., the diameter) is tipped with a magnet, and the students are provided with a magnetic manipulation device to move the diameter rod around within the interior of the sphere (see Yoshiko, Figs. 1 and 2; see also, Yoshiko, paragraphs 0016-0018 [each end of the rod has magnets bonded to the endcaps, for use in manipulating the rod within the shell] and 0023-0024 [by using a magnet external to the shell, a user (teacher or student) can manipulate the rod in various manners to show how the diameter of the sphere does not change even when rotated]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Desktop Qubit and Yoshiko before him before the effective filing date of the claimed invention, to modify the device of Desktop Qubit to incorporate using magnets as taught by Yoshiko, in order to manipulate a magnetized rod within a hollow sphere for teaching and learning processes. One would have been motivated to make such a combination because this allows hands on manipulation of indicators within a hollow shell, as taught by Yoshiko (see Yoshiko, paragraph 0013 [“According to the present invention, it is possible to change the direction of the line segment to be the diameter of the sphere with respect to the sphere formed by the spherical shell, and to facilitate the understanding of the property necessary for determining the size of the other figure from the diameter of the sphere.”]).

Allowable Subject Matter
Claims 16-20 are allowed.
Claims 5-10, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The Examiner has carefully examined dependent claims 5-10, 12, and 14, and independent claims 16 and 19. The closest prior art references of record are Desktop Qubit, Plastics, and Yoshiko.

Claims 5-10, 12, 14, and 16-20 are allowable over Desktop Qubit, Plastics, and Yoshiko at least because the cited combination of references does not teach or suggest the following limitations, recited in one form or another, by claims 5-10, 12, 14, and 16-20:

For claim 5: support structure affixed at two antipodal points
For claim 6: pivot is a ball and socket
For claim 7: a 3 axis motor is attached at the pivot
For claim 8: the 3 axis motor is remotely controlled 
For claim 9: the remote controller comprises a user device executing a mobile application
For claim 10: the control unit is wireless connected to the sphere
For claim 12: the rod is extendable (beyond the perimeter of the sphere) and retractable (to less than the radius of the sphere)
For claim 13: the rod comprises a series of lights representing certain mixed quantum states (subject to overcoming the rejection under 35 USC 112(b))
For claim 14: the indicator is a laser
For claim 16: 
a quantum state visualization device comprising…a 3- axis motor attached to the support structure at the center of the spherical shell;
converting quantum state information to three-dimensional coordinates; 
transmitting the three-dimensional coordinates to the 3-axis motor to cause the 3-axis motor to orient the indicator in the spherical shell according to the three-dimensional coordinates.
For claim 19: 
inputting…first quantum state information; 
converting…the first quantum state information to three-dimensional coordinates; 
moving…an indicator of the three-dimensional quantum state visualization device to the three-dimensional coordinates corresponding to the first quantum state information.

The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which defines the patentability of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2014/0207723 A1 (using qubits to predict join quantum states of subjects based on quantum state representation).
U.S. Patent Application Publication No. 2014/0264288 A1 (Implementing a V-Gate quantum circuit).
U.S. Patent Application Publication No. 2020/0134503 A1 (Quantum computing system).
U.S. Patent Application Publication No. 2020/0160174 A1 (Big data modelling and simulation).
U.S. Patent Application Publication No. 2020/0301562 A1 (Visualization tool for interacting with a quantum computing program).
Altepeter et al., "Multiple-Qubit Quantum State Visualization," Optical Society of America.
QuTIP: Quantum Toolbox in Python, Release 4.3.0, Feb 26, 2019, retrieved on July 30, 3033, from https://qutip.org/downloads/qutip-doc-4.3.pdf

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Alternatively, the lights could be placed a regular intervals, such as quarters or fifths of the radius.